*662Order affirmed, with costs, in the following memorandum: For the reasons stated hy the Appellate Division (19 A D 2d 822) we agree that, in a wrongful death action brought by a fireman’s administratrix against the city, payments received or to be received from the City’s Pension Fund may not be applied in mitigation of damages (see Eichel v. New York Cent. R. R. Co., 375 U. S. 253). Question certified answered in the affirmative.
Concur: Chief Judge Desmond and Judges Dye, Van Voorhis, Burke, Scileppi and Bergan. Taking no part: Judge Fuld.